DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 2-12 are currently pending and examined.
Response to Arguments
Applicant’s amendment filed 03/07/2021 is accepted and entered. The previous claim objection has been withdrawn.
Applicant’s arguments with respect to claim(s) 2 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Applicant argues that Dietz does not teach or disclose a chamber wall with at least one window, wherein said wall is contiguous and free of openings with the exception of said at least one window. Hantash is now cited to disclose this limitation, as Hantash teaches a wall with only one opening.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-7, 9, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Hantash et al (US 2007/0225779) in view of Dietz et al (US 2013/0197550).
Regarding Claim 2, Hantash discloses a tip (164, Fig. 11) for applying agents to the skin (dermis, Fig. 11), comprising:
a tip body (walls of tip 164, Fig. 11) adapted to connect to a handpiece (housing 162, Fig. 11);
a chamber (184, Fig. 11) contained within said tip body (walls of tip 164, Fig. 11), wherein said chamber (184, Fig. 11) is defined by a wall (bottom wall that comes into contact with the skin as seen in Fig. 11) that is adapted to contain at least one agent (growth medium 188, Fig. 11); and
at least one window (channel 192, Fig. 11) in said wall (bottom wall of chamber 184 that comes into contact with the skin as seen in Fig. 11), wherein said at least one 
Hantash is silent whether the handpiece is an ultrasound handpiece having a transducer.
Dietz teaches a surgical handpiece, thus being in the same field of endeavor of devices that treat the skin, which is an ultrasound handpiece having a transducer (combination of ultrasound radiator 204 and acoustic coupling medium 218, Fig. 6). The ultrasound transducer allows for precise, focused ultrasound energy to treat an area of the skin (¶ [0101, 0109-0110]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the laser treatment handpiece of Hantash for the ultrasound treatment handpiece of Dietz. Dietz indicates that ultrasound handpieces and transducers are known in the art of skin treatment devices. This substitution would replace the laser producing devices of Hantash with the ultrasound radiator of Dietz, and also substitute the empty chamber of Hantash for a chamber with the acoustic coupling medium of Dietz. The combination of Hantash/Dietz creates a device with an agent containing tip that can both apply an ultrasound to an area of the skin to treat the area of skin and also apply an agent to the area of skin to 
Regarding Claims 3 and 5, Hantash further discloses the tip body (walls of tip 164, Fig. 11) is adapted to detachably connect to said handpiece (162, Fig. 11; ¶ [0113]), wherein the tip body (walls of tip 164, Fig. 11) is adapted to slidably connect onto the handpiece (¶ [0113]; to put the tip into the slots used to connect the tip to the handpiece, the tip will be slid into the slots).
Regarding Claims 4 and 6, Hantash is silent whether said tip body has a circular cross-section that is adapted to encircle said transducer when said tip body is connected to said ultrasound handpiece, wherein said tip body forms an annulus around said transducer when said tip body is connected to said ultrasound handpiece such that said chamber and said transducer are permitted to contact said skin simultaneously.
Dietz teaches an ultrasound device with a circular cross section (as seen in Figs. 4 and 6, the device has a circular cross section) where the tip body encircles the transducer (combination of 204 and 218, Fig. 6) and forms an annulus around said transducer (combination of 204 and 218, Fig. 6).
Therefore, it would have been obvious to modify the structure of the tip of Hantash to have the tip body have a circular cross section that is adapted to encircle the transducer when said tip body is connected to the ultrasound handpiece, wherein said tip body forms an annulus around said transducer when said tip body is connected to said ultrasound handpiece such that said chamber and said transducer are permitted to contact said skin simultaneously. This structure has been shown to be known in the art by Dietz (Figs. 4 and 6). This combination of Hantash/Dietz would result in the chamber 
Regarding Claim 7, Hantash is silent whether said chamber covers a terminal end of said transducer when said tip is connected to said ultrasound handpiece.
The embodiment of Fig. 8 of Dietz teaches the chamber (fluid port 214, Fig. 8) covering the terminal end of the transducer (which includes the acoustic coupling medium 218, Fig. 8).
Therefore, it would have been obvious to modify the structure of the tip of Hantash/Dietz to have the chamber covering a terminal end of the transducer, as taught by the embodiment of Fig. 8 of Dietz. The embodiment of Fig. 6 and Fig. 8 are obvious variants of one another, and it would have been obvious to one of ordinary skill in the art to substitute them for one another; Fig. 6 of Dietz is analogous to the structure of the chambers of Hantash Fig. 11.
Regarding Claims 9 and 10, Hantash is silent whether said tip further comprises a roller ball adapted to roll said at least one agent onto said skin, and wherein said wall is adapted to contain at least one of a cooling gel, lubricant, and ultrasound imaging agent.
Dietz teaches an embodiment of an ultrasound handpiece with a roller ball (228, Fig. 8) that is adapted to roll said at least one agent onto said skin (¶ [0111]), wherein said agent is a lubricant (¶ [0111]) to facilitate the use of the device (¶ [0111]).
.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Hantash et al (US 2007/0225779) in view of Dietz et al (US 2013/0197550) further in view of Halskov et al (US 2014/0243794).
Regarding Claim 8, Hantash/Dietz is silent whether said at least one window is capped with a removable seal.
Halskov teaches a medicament delivery device, thus being in the same field of endeavor, with a distal opening that is closed by a removable seal (¶ [0047]) to ensure the medication remains within the device prior to use.
Therefore, it would have been obvious to modify the device of Hantash/Dietz to comprise a removable seal capping the window to ensure that the agent remains within the chamber prior to use (as motivated by Halskov ¶ [0047]).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Hantash et al (US 2007/0225779) in view of Shadduck (US 2017/0056636).
Regarding Claim 11, Hantash/Dietz is silent whether said tip is formed from a flexible material adapted to permit said tip to be squeezed and force said agent from said chamber onto said skin through said at least one window.
Shadduck teaches a skin treatment device, thus being in the same field of endeavor, with a flexible fluid reservoir that can be squeezed to allow for dispensation of the fluid within the reservoir (¶ [0070]).
.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Hantash et al (US 2007/0225779) in view of Dietz et al (US 2013/0197550) further in view of Unger et al (US 2016/0101273).
Regarding Claim 12, Hantash/Dietz is silent whether said tip is adapted to permit ultrasound energy to force said agent from said chamber through said at least one window onto said skin when ultrasound energy from said ultrasound handpiece is connected to said tip and activated.
Unger teaches an agent applicator, thus being in the same field of endeavor, where an ultrasonic transducer in the handle of the device generates ultrasound waves which forces the agent through channels in the applicator body to the tissue contacting surface (¶ [0095-0096]). This allows the agent to exit the applicator when desired by forcing the agent out with the use of ultrasound waves, and the ultrasound waves also assist with the penetration of the agent into the user’s skin (¶ [0096]).
Therefore, it would have been obvious to modify the tip of Hantash/Dietz to utilize the ultrasound energy to force the agent from the chamber through the window onto the patient’s skin to allow the agent to be delivered only at the desired time (as motivated by Unger ¶ [0096]). This also allows the ultrasound to assist in penetration of the agent into the user’s skin (Unger ¶ [0096]).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jessica Arble whose telephone number is (571)272-0544.  The examiner can normally be reached on Mon - Fri 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JESSICA R ARBLE/           Examiner, Art Unit 3781                                                                                                                                                                                             /TATYANA ZALUKAEVA/Supervisory Patent Examiner, Art Unit 3781